J-S49044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KENNETH PATE

                            Appellant                  No. 575 EDA 2014


                Appeal from the Order Entered January 21, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0408261-1981


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                         FILED OCTOBER 14, 2014

       Appellant, Kenneth Pate, appeals pro se from the January 21, 2014

order dismissing as untimely his petition pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.       Also pending before this

Court is Appellant’s July 7, 2014 application for relief asking this Court to

reconsider our March 31 and May 5, 2014 orders.              We affirm the PCRA

court’s order and deny Appellant’s application for relief.

       On January 13, 1982, a jury found Appellant guilty of third degree

murder, conspiracy, and possession of an instrument of crime.1 On May 30,

1984, the trial court imposed ten to twenty years of incarceration for

murder, a consecutive five to ten years of incarceration for conspiracy, and a
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 903, 907.
J-S49044-14


consecutive two and one half to five years for possession of an instrument of

crime.

     Appellant did not file an immediate direct appeal, but later sought and

received permission to file a nunc pro tunc direct appeal.        This Court

affirmed the judgment of sentence on December 3, 1992 and our Supreme

Court denied allowance of appeal on October 1, 1993.      Appellant filed his

first PCRA petition on August 3, 1994.      The PCRA court dismissed that

petition without a hearing, and this Court affirmed on January 18, 1996.

Our Supreme Court denied allowance of appeal on March 18, 1996.

     Appellant filed the instant petition on December 12, 2011. On May 30,

2012, the PCRA court entered notice of its intent to dismiss the petition.

Appellant responded with several filings that the PCRA court construed as

amendments to the December 12, 2011 petition. On January 21, 2014, the

PCRA court dismissed Appellant’s petition.      This timely pro se appeal

followed.

     The instant PCRA petition, filed nearly two decades after Appellant’s

judgment of sentence became final, is facially untimely under § 9545(b) of

the PCRA:

     b) Time for filing petition.

            (1) Any petition under this subchapter, including a second
     or subsequent petition, shall be filed within one year of the date
     the judgment becomes final, unless the petition alleges and the
     petitioner proves that:




                                    -2-
J-S49044-14


                    (i) the failure to raise the claim previously was the
              result of interference by government officials with the
              presentation of the claim in violation of the Constitution or
              laws of this Commonwealth or the Constitution or laws of
              the United States;

                    (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

                    (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time period
              provided in this section and has been held by that court to
              apply retroactively.

42   Pa.C.S.A.     § 9545(b).        Section   9545’s   timeliness   provisions   are

jurisdictional. Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

       Appellant argues the timeliness provisions do not apply because his

sentence is illegal. He is incorrect, as an illegal sentence is not an exception

to the PCRA court’s timeliness requirement. Commonwealth v. Grafton,

928 A.2d 1112, 1114 (Pa. Super. 2007). In addition, Appellant’s assertion

of sentence illegality is nothing more than a rehashing of substantive

arguments – including alleged deprivation of his right to a speedy trial –

which previous courts have reviewed and rejected.2

       Order affirmed. Application for relief denied.

____________________________________________


2
  In our March 31, 2014 order, we explained to Appellant that the only issue
before this Court is the timeliness of Appellant’s PCRA petition. As we have
concluded the petition is indeed untimely, we are without jurisdiction to
order any relief. We therefore deny Appellant’s pending application for
relief.



                                           -3-
J-S49044-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                          -4-